PD-0412-15
                     PD-0412-15                            COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                         Transmitted 4/13/2015 4:19:35 PM
                                                           Accepted 4/15/2015 5:06:34 PM
                                                                             ABEL ACOSTA
                 IN THE COURT OF CRIMINAL         APPEALS                            CLERK

JOSHUA ED BOWYER,                      §
        APPELLANT                      §
v.                                     §        CCA NO. PD-____ 15
                                       §        COA NO. 02-13-00315-CR
THE STATE OF TEXAS,                    §
        APPELLEE                       §

             FIRST MOTION FOR EXTENSION OF TIME FOR
              FILING OF STATE’S PETITION FOR REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      The State requests that the Court grant an extension of time for the

filing of the State’s petition for review in this case. TEX.R.APP.P. 10.5(b) &

68.2(c). The following allegations are made in support of this motion:

                                     -I-

      The court below is the Court of Appeals for the Second Court of

Appeals District of Texas. The style and number of the case in the court of

appeals is Joshua Ed Bowyer v. The State of Texas, cause number

02-13-00315-CR.     On March 12, 2015, the Second Court of Appeals

reversed the trial court’s denial of Appellant’s motion to suppress in an

unpublished opinion authored by Justice Bill Meier. No motion for rehearing

was filed.




                               April 15, 2015
                                       - II -

      Charged with driving while intoxicated with a child passenger under

fifteen years of age, Appellant relied on the Supreme Court’s decision in

Missouri v. McNeely, ___ U.S. ___, 133 S. Ct. 1552 (2013) during a pretrial

suppression hearing.      The trial court, Hon. Mollee Westfall, rejected

Appellant’s motion to suppress, and the Fort Worth Court of Appeals

reversed that decision.     Bowyer v. State, ___ S.W.3d ___, 2015 WL
1120332 (Tex. App.—Fort Worth Mar. 12, 2015).

                                       - III -

      The appeal was perfected on June 21, 2013, the date notice of appeal

was filed.

                                      - IV -

      The current deadline for filing the State’s petition for discretionary

review is April 13, 2015.         No extension has previously been granted

regarding the State’s petition.

                                       -V-

      The extension is not requested for purposes of delay but rather to

adequately brief the legal issues warranted by the decision of the court of

appeals.

                                      - VI -
      Counsel has had the following other obligations which have prevented

her from completing the State’s Petition for Discretionary Review. Counsel

filed her State’s appeal brief raising three issues in State v. Laura Ann Swan,

cause number 02-14-00416-CR. Also, counsel prepared and presented

oral argument in State v. Scott Ellery Crawford, Jr., cause number

02-14-00289-CR, a state’s appeal raising seven issues.          Counsel also

reviewed a misdemeanor case out of County Criminal Court Number Seven

and decided to pursue a state’s appeal, filing notice of appeal this past

month, State v. Cameron William Varley, cause number 02-15-00076-CR.

Counsel has read the record and reviewed another case for a possible

state’s appeal, State v. Vicky Lynn Hebbe, out of the County Criminal Court

Number Eight, and has submitted her recommendation not to pursue that

appeal. Before this Court, counsel filed her State’s petition for discretionary

review in and Walter Chidyausiku v. State, cause numbers PD-0313-15 and

PD-0314-15. Also, counsel has devoting significant time preparing for a

hearing for held today in State v. Stewart Le Richardson, cause numbers

1162224, 1147512, and 1148118 in the 396th Judicial District Court, formerly

cause number 02-10-00058-CR. Counsel researched, drafted responses,

prepared for the hearing, conducted the hearing, and cross-examined the

Defendant on the Defendant’s Motion to Dismiss for Failure to Provide a
Speedy and Public Trial and the Defendant’s Motion to Set Reasonable Bail

in these causes.      Additionally, counsel reviewed and edited a search

warrant in an intoxication-related case out of the Forest Hills Police

Department where an intoxicated driver injured EMS personnel; this case

will ultimately be prosecuted as State v. Frank Soto, currently identified as

ECFS#490453.        Additionally, for the prior four weeks, counsel has

experienced on-going computer problems resulting in counsel’s recently

receiving a new computer. For all of these reasons, counsel requests an

additional thirty days in which to file the State’s petition.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays

that this Court grant this First Motion for Extension of Time for Filing the

State’s Petition for Discretionary Review and extend the time for filing of the

State’s document for thirty days to May 13, 2015.

                                    Respectfully submitted,

                                    SHAREN WILSON
                                    Criminal District Attorney
                                    Tarrant County, Texas

                                    DEBRA WINDSOR, Assistant
                                    Criminal District Attorney
                                    Chief, Post-Conviction

                                      /s/ TANYA S. DOHONEY
                                    TANYA S. DOHONEY, Assistant
                                    Criminal District Attorney
                                    State Bar No. 02760900
                                      Tim Curry Criminal Justice Center
                                      401 W. Belknap
                                      Fort Worth, Texas 76196-0201
                                      (817) 884-1687
                                      FAX (817) 884-1672
                                      CCAappellatealerts@tarrantcountytx.gov


                          CERTIFICATE OF SERVICE

      A true copy of the State’s motion has been e-served to opposing

counsel,    Hon.      Richard     Henderson,      richard@rahenderson.com        &

yolanda@rahenderson.com, 100 Throckmorton St., Ste. 540, Fort Worth,

Texas 76102, and to the State Prosecuting Attorney, the Hon. Lisa McMinn,

information@spa.texas.gov, P.O. Box 13046, Austin, Texas 78711 this 13th

day of April, 2015.



                                        /s/ TANYA S. DOHONEY
                                       TANYA S. DOHONEY


H:\DOHONEY.D11\MOTIONS\02-13-00315-CR,_Bowyer,_Joshua,_St's_PDR_1X 041315.docx